Name: Commission Implementing Decision (EU) 2016/2004 of 14 November 2016 amending Implementing Decision 2013/780/EU providing for a derogation from Article 13(1)(ii) of Council Directive 2000/29/EC in respect of bark-free sawn wood of Quercus L., Platanus L. and Acer saccharum Marsh. originating in the United States of America (notified under document C(2016) 7181)
 Type: Decision_IMPL
 Subject Matter: cultivation of agricultural land;  wood industry;  agricultural policy;  trade policy;  agricultural activity;  European Union law;  America;  trade
 Date Published: 2016-11-16

 16.11.2016 EN Official Journal of the European Union L 308/62 COMMISSION IMPLEMENTING DECISION (EU) 2016/2004 of 14 November 2016 amending Implementing Decision 2013/780/EU providing for a derogation from Article 13(1)(ii) of Council Directive 2000/29/EC in respect of bark-free sawn wood of Quercus L., Platanus L. and Acer saccharum Marsh. originating in the United States of America (notified under document C(2016) 7181) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the second indent of Article 15(1) thereof, Whereas: (1) Directive 2000/29/EC provides for protective measures against the introduction into the Union from third countries of organisms that are harmful to plants or plant products. Article 1 of Commission Implementing Decision 2013/780/EU (2) provides for a derogation from the protective measures under Directive 2000/29/EC and authorises Member States to allow for the introduction into their territory of bark-free sawn wood of Quercus L., Platanus L. and Acer saccharum Marsh., originating in the United States, without being accompanied by a phytosanitary certificate, until 30 November 2016, provided that such wood complies with the conditions set out in the Annex to that Implementing Decision. (2) Commission Implementing Decision (EU) 2015/893 (3) lays down the requirements for the introduction into the Union of bark-free sawn wood of Platanus L. and Acer spp. originating in third countries. Those requirements are considered necessary for the phytosanitary protection of Union territory from Anoplophora glabripennis (Motschulsky) and no derogation from them should be considered justified. Those species of bark-free sawn wood should therefore no longer be subject to the derogation provided for in Implementing Decision 2013/780/EU. (3) In light of the information submitted periodically by Member States to the Commission, it may be concluded that the application of the specific conditions laid down in the Annex to Implementing Decision 2013/780/EU is sufficient to prevent the introduction of harmful organisms into the Union. Member States should continue to apply those conditions with regard to bark-free sawn wood of Quercus L. originating in the United States. The assessment of the technical information submitted by the United States shows that the Kiln Drying Sawn Hardwood Lumber Certification Program, referred to in Article 2(3) of Implementing Decision 2013/780/EU, is functioning effectively. (4) Therefore the authorisation for the derogation in respect of bark-free sawn wood of Quercus L. originating in the United States should be extended until 31 December 2026 in order to avoid any unnecessary disruptions of trade with regard to that wood. (5) Implementing Decision 2013/780/EU should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Amendment of Implementing Decision 2013/780/EU Implementing Decision 2013/780/EU is amended as follows: (1) Article 1 is replaced by the following: By way of derogation from Article 13(1)(ii) of Directive 2000/29/EC, Member States shall be authorised to allow for the introduction into their territory of bark-free sawn wood of Quercus L. originating in the United and covered by one of the CN codes and the descriptions set out in Section I(6) of Part B of Annex V to that Directive without being accompanied by a phytosanitary certificate, provided that such wood complies with the conditions set out in the Annex to this Decision.; (2) in Article 3, the date 30 November 2016 is replaced by the date 31 December 2026. Article 2 Addressees This Decision is addressed to the Member States. Done at Brussels, 14 November 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision 2013/780/EU of 18 December 2013 providing for a derogation from Article 13(1)(ii) of Council Directive 2000/29/EC in respect of bark-free sawn wood of Quercus L., Platanus L. and Acer saccharum Marsh. originating in the United States of America (OJ L 346, 20.12.2013, p. 61). (3) Commission Implementing Decision (EU) 2015/893 of 9 June 2015 as regards measures to prevent the introduction into and the spread within the Union of Anoplophora glabripennis (Motschulsky) (OJ L 146, 11.6.2015, p. 16).